Bloodworth, J.
1. When considered in connection -with the explanatory note of the judge, no error was committed in admitting the note in evidence.
2. “The evidence demanded a verdict for the plaintiff, for the value of the guano which was the consideration of the note, whether the note was signed by the defendant, or its execution authorized or not, since it showed that she knowingly received the property for which the note ivas given, and accepted the benefits thereof. This amounted to a ratification of the purchase of the guano, and raised on her part an obligation to pay therefor.” Home Fertiliser & Chemical Co. v. Dickerson, 12 Ga. App. 149 (76 S. E. 1040).

Judgment affirmed.


Broyles, P. J., and Jenkins, J., concur.